Citation Nr: 1624764	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  10-26 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total rating based on individual unemployability (TDIU) prior to March 26, 2015.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1964 to June 1990.

This matter comes to the Board of Veterans' Appeal (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In April 2016, the Veteran withdrew his request for a personal hearing before the Board.  

The RO has awarded the Veteran a 100 percent schedular rating as well as special monthly compensation (SMC) pursuant to 38 U.S.C.A. § 1114(s)(1), effective from March 26, 2015.  As such, consideration of entitlement to TDIU from that period forward is moot, but must be considered from February 27, 2009 (the date of the Veteran's TDIU claim) until that date.  Bradley v. Peake, 22 Vet. App. 280 (2008).  The claim has therefore been characterized as reflected on the title page. 


FINDINGS OF FACT

1.  From February 27, 2009 to March 26, 2015, the Veteran's service-connected lumbar spine disorder precluded him from securing or following a substantially gainful occupation.

2.  From February 27, 2009 to March 26, 2015, the Veteran had additional service-connected disabilities apart from his lumbar spine disorder independently ratable at 60 percent or more disabling.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to a TDIU are met from February 27, 2009 to March 26, 2015.  38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2015).

2.  The criteria for special monthly compensation (SMC) at the housebound rate are met from February 27, 2009 to March 26, 2015.  38 U.S.C.A. § 1114(s)(1) (West 2014); 38 C.F.R. § 3.350 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

TDIU

Total disability ratings for compensation may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the period dated from February 27, 2009 to March 26, 2015, the Veteran was service connected for coronary artery disease (30 percent), sinusitis (0 percent), major depressive disorder (30 percent), a lumbar spine disability (40 percent), duodenal ulcer (10 percent), prostatitis (0 percent), residuals of sigmoid polypectomy (10 percent), thoracic back strain (10 percent), left and right knee disabilities (each at 10 percent), left ear hearing loss (0 percent), dyshidrosis (0 percent), residuals of a jaw fracture (0 percent), and postoperative thoracolumbar spine scar (0 percent).  His combined disability rating was 80 percent.  He therefore met the criteria a schedular TDIU for this period.  Id.

Consequently, the Board must determine whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background, but not age.  See 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.

The Veteran, in pertinent part, alleges his back disability rendered him unemployable during the time period in question.  He has one year of college education, and following his 26 years of active duty service he worked for 8 years as a circuit tester until December 2004, when he resigned due to health problems.  See February 2009 VA Form 21-8940; June 2009 VA Form 21-492.  

During the June 2009 VA General Medical Examination, the Veteran reported that he experienced flares of pain from his lumbar spine disorder whenever he stood or walked for more than 5 minutes.  Following examination of the Veteran, the examiner noted physical limitations from the Veteran's service-connected lumbar spine disorder, including no lifting over 25 pounds, no repetitive lifting from 15-25 pounds, no more than 6 times per hour, no climbing ladders, no repetitive back bending tasks, no prolonged standing or walking, and no more than 15 minutes total of combined standing and walking per hour.  He ultimately concluded that the Veteran "is not a candidate for his previous occupation due to his inability to tolerate walking or standing for very long," but that he was capable of "sedentary" work.  The December 2009 VA spine examiner also noted "moderate" effects of the Veteran's lumbar spine disability on occupational and daily functioning, but rendered no opinion on employability given the Veteran's education level and employment history.  There is no other pertinent medical opinion of record.  

Thus, given the Veteran's education level, his post-service occupation and VA opinion that he can no longer engage in that occupation, and due to the restrictions on ability to stand and walk due to back pain, the Board finds that the criteria for a TDIU are met.

SMC

VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011). This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to SMC under 38 U.S.C.A. § 1114.  See Bradley, 22 Vet. App. at 294.

Although the Veteran's lumbar spine disorder is not evaluated at 100 percent, for SMC purposes the above award of a TDIU based on his lumbar spine disability satisfies the requirement of a "service-connected disability rated as total."  See Buie, 24 Vet. App. 251; Bradley, 22 Vet. App. at 293.  Thus, because the Veteran has a single service-connected disability rated as total (lumbar spine disorder), and has additional service-connected disabilities independently rated at 60 percent (coronary artery disease, major depressive disorder, duodenal ulcer, prostatitis, residuals of sigmoid polypectomy, thoracic back strain, and left and right knee disabilities), the criteria for SMC under 38 U.S.C.A. § 1114(s)(1) are met as of February 27, 2009.


ORDER

A TDIU is granted from February 27, 2009 to March 26, 2015.

SMC at the housebound rate is granted from February 27, 2009 to March 26, 2015.  



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


